Case: 10-11239     Document: 00511613124         Page: 1     Date Filed: 09/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 26, 2011
                                     No. 10-11239
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

VINCENT JOHN BAZEMORE, Jr.,

                                                  Defendant

v.

ANGELEE BAZEMORE,

                                                  Movant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-CR-312-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Vincent John Bazemore, Jr., federal prisoner # 37160-177, pleaded guilty
to securities fraud and was sentenced to imprisonment, supervised release, and
restitution. His wife, Angelee Bazemore (Angelee) moves this court for leave to

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-11239    Document: 00511613124      Page: 2   Date Filed: 09/26/2011

                                  No. 10-11239

proceed in forma pauperis (IFP) in her appeal of the district court’s denial of her
motions to intervene and for the return of property pursuant to Federal Rule of
Criminal Procedure 41(g).
      By moving for IFP status here, Angelee is challenging the district court’s
certification that her appeal is not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a). Angelee asserts that she is
entitled to the return of her property pursuant to Rule 41(g) because (1) the
affidavit in support of the seizure contained false statements; (2) the search
warrant did not recite sufficient probable cause; (3) the seizures violated
Bazemore’s proffer agreement with the Government; and (4) the restitution
order is illegal. However, she did not raise any of these arguments in the district
court. We do not consider these new issues for the first time on appeal. See
Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      Angelee also states that she is entitled to intervene and is entitled to the
return of property under Rule 41(g) because she is the “owner” of the property
and/or because the property is her “sole management community property.”
However, Angelee has not adequately briefed this issue, and thus she has
abandoned any challenge to the district court’s order. See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993). Accordingly, she has not shown that her appeal
involves “legal points arguable on their merits (and therefore not frivolous).”
King, 707 F.2d at 220. Angelee’s motion for leave to proceed IFP on appeal is
DENIED, and her appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at
202 & n.24; 5TH CIR. R. 42.2.




                                        2